Order of disposi*135tion, Family Court, New York County (Sheldon Rand, J.), entered on or about May 6, 1996, which, inter alia, placed appellant with the New York State Division for Youth for a period of up to 12 months for placement with Children’s Village, unanimously affirmed, without costs.
In light of appellant’s psychological problems and past acts of violence, particularly against his mother and sister, the Family Court properly placed him with the Division for Youth, since his interest would be best served in a structured environment, rather than on probation (see, Matter of Katherine W., 62 NY2d 947; Matter of Paul C., 210 AD2d 23). Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.